United States Court of Appeals
                      For the First Circuit

No.   04-1363

                         STATE OF MAINE,
                           Petitioner,

                                v.

                STEPHEN L. JOHNSON, Administrator,
          United States Environmental Protection Agency,
                            Respondent.
                             __________

                    PENOBSCOT NATION, ET AL.,
                    Respondents, Intervenors.

                       ____________________

No. 04-1375

                    PENOBSCOT NATION, ET AL.,
                           Petitioners,

                                v.

                 ENVIRONMENTAL PROTECTION AGENCY,
                            Respondent.
                             __________

                     STATE OF MAINE, ET AL.,
                           Intervenors.


                              ERRATA

     The opinion of this Court, issued on August 8, 2007, should be
amended as follows:

     On page 10, line 6 of 2nd paragraph, ", ©);" should be
replaced with ", (c);".
     On page 15, line 4 of 2nd paragraph, delete period after "(1st
Cir. 1999)" and insert ", cert. denied, 527 U.S. 1022 (1999).".